GOSHORN, Judge.
Jose Sanchez appeals from the order of the Unemployment Appeals Commission (U.A.C.) which overturned the appeals referee’s finding that Sanchez was entitled to unemployment benefits. We reverse.
There is no record support for the U.A.C.’s finding that Sanchez, an adjunct instructor at the University of Central Florida, had a “reasonable assurance” of re-employment in the next academic year and thus was disqualified from receiving benefits by the provisions of paragraphs 443.091(3)(a) and (b) Florida Statutes (1993). We therefore reverse and remand with instructions to reinstate Sanchez’s benefits as ordered by the referee.
REVERSED and REMANDED.
HARRIS and GRIFFIN, JJ., concur.